Title: John Quincy Adams to Louisa Catherine Johnson, 6 March 1797
From: Adams, John Quincy
To: Johnson, Louisa Catherine


        
          The Hague March 6. 1797.
        
        Since writing my last Letter I have received yours of the 17th: of February. It is kind: it is amiable: it is worthy of yourself. I recognize again the temper that I love, the heart that I admire, and the mind that I esteem.— Yes—this Letter I am sure was written by my own Louisa; and its strain is too congenial with her character, and too full of delight to me, for me to believe that she will ever quit it for one of a different description and contrary effects.
        I cannot but be flattered by the motive which induces you to regret your approaching departure for America, and to wish you could stay in England. The encreased distance, and the impossibility of hearing so frequently from each other are indeed substantial reasons for your preference of inclination; but when you recollect that the indispensible interest of your Parent requires his return, and the numerous reasons which make it advisable, I am persuaded that you will easily reconcile yourself to it.— As Events will not accommodate themselves to our desires, it is one of the most necessary arts of human life, to accommodate our desires to Events.— But I am sliding inadvertently again into that terrible thing called Philosophy.— Alas! there is no moving a single step without finding the want of it.
        
        The Winter has at length melted away, and the charming season of Spring is approaching. My uncertainty of departure from this place continues as it has been for many months past. I have no new Letters from America; but I have one from Lisbon; from the Gentleman whom I am to succeed there. He tells me that the period of his removal is as uncertain as mine.— This is exclusively for your information.
        After what I said in one of my late Letters upon the subject of the Harp, it is perhaps hardly allowable for me to enquire whether your proficiency is more rapid than it has been. I know not indeed but I shall incur the suspicion of growing morose and gloomy, by my opinion so explicitly given upon the subject of music.— Angels! ever bright and fair!— what have become of the raptures, which the Harp and the Piano forte and the voice, were wont to inspire?— They are indeed not forgotten my lovely friend— Memory often repeats to my Fancy, every strain which was once performed by you; it gives an Echo still returning to my ear, to every sound uttered by your voice, or called forth by your fingers.— But after all in rousing from these reveries I am always sensible that they are merely the pleasures of idleness, and that they must never be suffered to usurp an improper degree of importance in our estimate.
        When you tell me that your slow progress in improvement must be attributed to myself because I engross all your time, and that you have not given your Harp as I have my books the primary place in your mind, the compliment possibly flatters my vanity, but it does not satisfy my reason, nor indulge my pride. I should infinitely prefer to have you think less of me, and more of every thing that can add to your own worth.— Besides, My Louisa, I do not think it really necessary that the one should be sacrificed to the other.— I do not think I should be shewing you the highest degree of affection, if I lavished away hour after hour, day after day, week after week, in a dull and lazy insignificance; though you should never be absent from my thoughts.— No— I believe that in employing steadily my time, and dedicating myself even to a painful exertion of Industry to improve the qualities which alone can give me value, I should prove myself a more constant Lover.— Reflect therefore once more my amiable friend, and ask yourself, whether as a means either of acquiring or of shewing sincere affection, it is not better to have it in our power to say “I have possessed myself of another accomplishment”—rather than “I have wasted my time in thinking of you.”— I

must therefore renounce and protest against all accountability, for the consequences of your idleness.— Think of me my charming friend, and employ every moment of your time too. I am sure the thing is not impractible.
        But these observations, are only meant to answer, what I believe was rather intended by yourself as an ingenious compliment, than as substantially true. I always give you credit for merit more than you profess. You will not raise my expectations by acknowledging your improvements, but intend to surprize me agreeably by the proof of them at the time when we shall meet again.— But indeed you will gain nothing by this little innocent design of deception. For as I know you will not boast of your acquisitions, I am convinced of your attention to obtain them, and shall be prepared to find you at least as much improved, as you would be if you had not once thought of me during the whole period of our separation.
        I know not why you should have imagined your last Letter was unintelligible; or that I should scarcely be able to read it. The fault would certainly in such case have been in my mind, or in my eyes, not in your expression or hand.— Since you have written so frequently to me I have been more than ever at a loss to account for your old aversion to writing—more than ever disposed to impute it to the natural though unlaudable origin of mere indolence. Your stile of writing is more than good— It is excellent.— The art of varying your topics of correspondence, which is one of the most difficult parts of Letter-writing, can be acquired only by frequent practice, constant attention, and consultation of the most approved collections of printed Letters, a thing well worthy of some part of your time, if you can obtain a respite for it from your thoughts of me.
        Farewell; remember me affectionately to all, and be assured that I am ever yours.
        
          A.
        
      